Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via e-mail confirmation by Mr. Kaul. 

The application has been amended as follows: 


(Currently Amended) A method of spatially deriving soil moisture at a selected location within an irrigation district to be irrigated and irrigating predetermined areas within the irrigation district, said method comprising:
using system identification techniques to produce an algorithm for evapotranspiration based on at least one of the following measured parameters: solar radiation spectrum, wind speed, temperature, humidity, crop factor, soil type, barometric pressure, irrigation historical data, and energy measurement from solar panels at each of a plurality of representative locations;
calibrating said algorithm by direct measurement of the moisture in the soil at each of said representative locations by respective soil moisture sensors;
using measured parameters of rainfall, soil type, irrigation historical data and crop factor in combination with said algorithm to derive or interpolate soil moisture at said 
[AltContent: rect]irrigating the predetermined areas of said irrigation district with an irrigation management system based on the derived or interpolated soil moisture for said predetermined areas, an availability of irrigation water, and requests for timed irrigation from end users,




16. (Currently Amended) A method of controlling a water distribution system, the system having at least one at-least-predominantly-free-surface flow-path from which water is deliverable to soil, the method comprising:
spatially deriving soil moisture at a selected location within an irrigation district to be irrigated comprising:
using system identification techniques to produce an algorithm for evapotranspiration based on at least one of the following measured parameters: solar radiation spectrum, wind speed, temperature, humidity, crop factor, soil type, barometric pressure, irrigation historical data, and energy measurement from solar panels at each of a plurality of representative locations;
calibrating said algorithm by direct measurement of the moisture in the soil at each of said representative locations by respective soil moisture sensors;
using measured parameters of rainfall, soil type, irrigation historical data and crop factor in combination with said algorithm to derive or interpolate soil moisture at said selected location within said irrigation district; and
irrigating the predetermined areas of said irrigation district with an irrigation management system using the water based on the derived or interpolated soil moisture for said predetermined areas, an availability of water, and requests for timed irrigation from end users,
[AltContent: rect]wherein:



[AltContent: rect]
44. (Currently Amended) The method of claim 1, wherein:
the algorithm is produced based on the energy measurement from the solar panels at each of the plurality of representative locations; and
at least one of the solar panels powers an electromechanical device selected from the group consisting of a water control barrier, a pump, a flow meter and a water level sensor.

[AltContent: rect]45. (Currently Amended) The apparatus of claim 8, wherein:
the networked computer system is configured to perform the energy measurement from the solar panels at each of the plurality of representative locations; and
at least one of the solar panels powers an electromechanical device selected from the group consisting of a water control barrier, a pump, a flow meter and a water level sensor.















Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117